


110 HRES 1238 IH: Congratulating the University of California, Los Angeles,

U.S. House of Representatives
2008-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1238
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2008
			Ms. Richardson
			 submitted the following resolution; which was referred to the
			 Committee on Education and
			 Labor
		
		RESOLUTION
		Congratulating the University of California, Los Angeles,
		  men’s basketball team for its National Collegiate Athletic Association
		  tournament performance.
	
	
		Whereas on April 5, 2008, the University of California,
			 Los Angeles (UCLA) men’s basketball team played in the Final Four of the
			 National Collegiate Athletic Association (NCAA) men’s basketball tournament for
			 the 18th time, more than any other school in history;
		Whereas the 10 outstanding campuses and over 191,000
			 students in the University of California system are proud of UCLA’s success and
			 achievement;
		Whereas UCLA appeared in its 3rd straight Final Four, the
			 first school to do so since Michigan State University in 1999, 2000, and
			 2001;
		Whereas UCLA teams have won 15 NCAA national championships
			 during the tenure of Daniel G. Guerrero, the current Director of Athletics at
			 UCLA;
		Whereas Josh Shipp, Luc Richard Mbah a Moute, Kevin Love,
			 Russell Westbrook, Darren Collison, Mustafa Abdul-Hamid, Alfred Aboya, James
			 Keefe, Lorenzo Mata-Real, Chance Stanback, Nikola Dragovic, Michael Roll, Joey
			 Ellis, and Matt Lee showed true dedication to their sport and played a
			 magnificent season;
		Whereas Ben Howland is the first UCLA coach since John
			 Wooden to lead UCLA to 3 straight Final Fours;
		Whereas Ben Howland is one of just 3 coaches in college
			 basketball history to record 30 or more victories in 3 consecutive
			 seasons;
		Whereas UCLA’s 35 victories this season are a school
			 record;
		Whereas Ben Howland is just the third coach in college
			 basketball to take his team to 3 straight Final Fours since the bracket
			 expanded to 64 teams in 1985; and
		Whereas UCLA’s strong athletic tradition is only matched
			 by its excellent academic achievements, which include 5 faculty and 4 student
			 Nobel Prize winners, 9 National Medal of Science winners, and 11 Fulbright
			 American Scholars since the year 2000: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)congratulates and
			 commends the University of California, Los Angeles, men’s basketball team for
			 playing in the Final Four of the National Collegiate Athletic Association
			 (NCAA) men’s basketball tournament for the 18th time;
			(2)recognizes the
			 significant achievements of the players, coaches, students, alumni, and support
			 staff whose dedication and hard work helped the University of California, Los
			 Angeles, men’s basketball team compete in the NCAA men’s basketball
			 tournament;
			(3)congratulates the
			 University of California system for its commitment to academic excellence and
			 strong athletic tradition;
			(4)commends the
			 Pacific-10 athletic conference for its dominating season where 8 of the 10
			 teams in the conference had a winning season; and
			(5)respectfully
			 requests that the Clerk of the House of Representatives to transmit enrolled
			 copies of this resolution to the following individuals for display—
				(A)Gene Block,
			 Chancellor of University of California, Los Angeles;
				(B)Scott Waugh,
			 Acting Executive Vice Chancellor and Provost of University of California, Los
			 Angeles;
				(C)Daniel G.
			 Guerrero, Athletics Director of University of California, Los Angeles;
			 and
				(D)Ben Howland, Head
			 Coach of the men’s basketball team.
				
